996 F.2d 1226
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Andrew Milo NOBLE, Petitioner-Appellant,v.Roger W. CRIST, and Arizona Department of Correction,Respondents-Appellees.
No. 92-16290.
United States Court of Appeals, Ninth Circuit.
Submitted June 8, 1993.*Decided June 14, 1993.

Before:  CANBY, FERNANDEZ, and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Andrew Milo Noble, an Arizona state prisoner, appeals the district court's denial of his 28 U.S.C. § 2254 habeas petition challenging his conviction for child molestation and kidnapping.   Noble contends that the district court erred by finding that he did not receive ineffective assistance of trial counsel.   He claims that his trial counsel was ineffective because:  1) he failed to investigate and call witnesses and to present evidence at trial to support his alibi and misidentification defenses;  and 2) he failed to file a motion for a competency examination pursuant to rule 11 of the Arizona Rules of Criminal Procedure.   Noble also contends that the refusal of the trial court to appoint substitute counsel was a per se denial of his right to effective assistance of counsel.1


3
We review de novo the district court's decision on a habeas petition.   Ortberg v. Moody, 961 F.2d 135, 147 (9th Cir.), cert. denied, 113 S.Ct. 225 (1992).   We have jurisdiction under 28 U.S.C. § 2253, and we affirm for the reasons stated in the district court's order dismissing the petition for writ of habeas corpus and granting summary judgment in favor of the respondents.


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 However, because Noble did not raise this contention in the district court, this court will not consider it for the first time on appeal.   See Willard v. California, 812 F.2d 461, 165 (9th Cir.1987) (this court generally does not consider an issue raised for the first time on appeal)